DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
This is the response to the communication filed on 06/28/2022.
Claims 1-16 and 21-24 remain pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim (US 2010/0180936).
Addressing claims 1 and 3-4, Kim discloses a multijunction optoelectronic device (fig. 1) comprising:
	a first photovoltaic cell 100;
	a tunnel junction (paragraph [0028] discloses a tunnel junction between the subcells); and
	a second photovoltaic cell 200 (figs. 8 and 11A) comprising:
		a space-charge region (please see annotated fig. 8 below);
	a quasi-neutral region (the region outside of the annotated space-charge region);
a window layer (annotated layer 30 in fig. 8 below; cladding layer 30 acts as a window layer [0041])
an emitter layer adjacent the window layer (fig. 8);
a first portion of a base layer (fig. 8), the first portion of the base layer being at least partially in the space-charge region and further being one of a low bandgap absorber region (LBAR) layer or an improved transport (IT) layer (fig. 8 shows the first portion of the base layer is made of GaIn(N)As, which has low bandgap as shown in fig. 10A);
a second portion of the base layer having a higher bandgap than the first portion of the base layer (figs. 8 and 11A shows the second portion includes GaAsN material that has higher bandgap than the first portion of the base layer), and
a back-surface-field (BSF) layer (fig. 8);
wherein the first portion of the base layer is disposed between the emitter layer and the second portion of the base layer (fig. 8), the second portion of the base layer being adjacent the BSF layer (fig. 8), and
wherein the tunnel junction electrically interconnects the first photovoltaic cell with the second photovoltaic cell in series [0028], the BSF layer being disposed between the tunnel junction and the second portion of the base layer (Kim implicitly discloses the BSF layer being disposed between the tunnel junction and the second portion of the base layer because the tunnel junction layer is disposed between the subcells, which puts the BSF layer between the tunnel junction layer and the second portion of the base layer).
Annotated fig. 8 also shows the first portion of the base layer is adjacent the emitter layer as required by claim 3 and the first portion of the base layer is entirely positioned in the space-charge region of the cell as required by claim 4.

    PNG
    media_image1.png
    332
    650
    media_image1.png
    Greyscale


Addressing claims 2 and 5, annotated fig. 8 below shows the first portion of the base layer is at least partially positioned in the quasi-neutral region of the cell and partially positioned in the space-charge region.

    PNG
    media_image2.png
    332
    650
    media_image2.png
    Greyscale

Addressing claim 6, paragraph [0041] discloses the window layer 30 is made of InGaAlP, which comprises AlInP as claimed.

Addressing claim 7, Kim discloses the first portion of the base layer made of GaIn(N)As has lower bandgap than the GaAsN material of the emitter layer (fig. 11A).

Addressing claim 9, Kim discloses in fig. 11A the LBAR layer has a lower bandgap than two immediately adjacent semiconductor layers of the cell.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2010/0180936) in view of Boisvert et al. (US 2012/0031478).
Addressing claims 8 and 10-12, Kim is silent regarding the limitations of current claims.

Boisvert discloses a photovoltaic cell comprising an emitter layer and a base layer having different portions with different band gaps (fig. 3).  Particularly, fig. 3 shows the depletion layer 33 of the emitter layer, which has higher band gap energy than the emitter layer 34, is made of AlGaInP (table 1).  Likewise, the depletion layer 32 of the base layer 30, which has a higher band gap energy than the base layer 30, is made of AlGaInP while the base layer is made of GaInP.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Kim by substituting the known low and wide bandgap materials for the emitter layer and the base layer with the low bandgap GaInP and high bandgap AlGaInP materials disclosed by Boisvert in order to obtain the predictable result of forming the emitter layer and the base layer for photovoltaic cell with portions of high and low bandgap energies (Rationale B, KSR decision, MPEP 2143).  In the modified photovoltaic cell of Kim in view of Boisvert, the high bandgap layer of the emitter is made of AlGaInP as disclosed by Boisvert which meets the limitation of claim 10 that requires “the emitter comprises AlGaInP”.  Likewise, the first portion of the base layer, which is the layer having low band gap, is made of GaInP as disclosed for the portion of the base layer that has lower bandgap than the depletion layer as required by claims 8 and 11.  The second portion of Kim’ base layer, which has higher bandgap energy than the first portion, is made of AlGaInP as disclosed by Boisvert and as required by claim 12.  

Addressing claim 13-14, Kim is silent regarding the LBAR is ordered, the emitter layer and the second portion of the base layer are disordered.

In table 1, Boisvert discloses the low band gap portion of the base layer is made of ordered GaInP and the high bandgap energy layer of the emitter layer and high bandgap energy second portion are made of disordered semiconductor materials.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify photovoltaic cell of Kim by substituting the known high band gap and low band gap materials with the disordered high bandgap and ordered low bandgap materials disclosed by Boisvert in order to obtain the predictable result of forming the emitter and base layers having alternating high and low bandgap energy layers (Rationale B, KSR decision, MPEP 2143).  In the modified photovoltaic cell of Kim in view of Boisvert, the first portion of the base layer, or the claimed LBAR layer, is ordered because it is made of the ordered low band gap energy material disclosed by Boisvert.  The emitter layer and the second portion of the base layer are disordered because the emitter layer and the second portion of the base layer include the disordered high bandgap energy material.

Allowable Subject Matter
Claims 15-16 and 21-24 are allowed.

Response to Arguments
Applicant's arguments filed 06/28/2022 regarding the rejection of claims 1-7 and 9 as being anticipate by Kim have been fully considered but they are not persuasive for the following reasons:
With regard to the rejection of claim 1, the Applicants argued that Kim does not disclose the first portion of the base layer being a low bandgap absorber region layer because the alleged base layer and the alleged emitter layer of fig. 8 are depicted with exactly the same quantum well structures, both the alleged “base layer” and the alleged “emitter layer” will exhibit exactly the same “energy bandgap”.  The argument is not persuasive because the claimed LBAR, when read in light of the specification, is a portion of the base layer that has a lower bandgap than the immediately adjacent portion, which is disclosed by Kim.  Therefore, the annotated portion of Kim in the rejection above is the structural equivalence of the claimed LBAR layer when the claimed LBAR layer is read in light of the specification.
The Applicants further argued that since both the annotated “second portion of the base layer” and the annotated “first portion of the base layer” are depicted with the same quantum well structures, the annotated “first portion of the base layer” and the annotated “second portion of the base layer” exhibit exactly the same “energy bandgap” that does not satisfy the limitation “a second portion of the base layer having a higher bandgap than the first portion of the base layer” as argued by the Office.  The argument is not persuasive.  Examiner acknowledged that the annotated second portion of the base layer includes sections that have the same energy bandgap as that of the annotated first portion of the base layer; however, the annotated second portion of the base layer also includes sections that have higher bandgap energy than the annotated first portion of the base layer, which satisfies the limitation “a second portion of the base layer having a higher bandgap than the first portion of the base layer”.  This is because the claim does not require the entirety of the second portion of the base layer to be at higher bandgap energy than the first portion of the base layer.  Additionally, the interpretation of the limitation “a second portion of base layer having a higher bandgap than the first portion of the base layer” based on the teaching of Kim is consistent with the limitation “a second portion of base layer having a higher bandgap than the first portion of the base layer” when read in light of the specification.  Specifically the embodiments in fig. 24 discloses LBAR regions that are in the space-charge region that are qualified as the claimed first portion of the base layer, according to paragraph [00250] of the specification, being at least partially in the space-charge region and further being one of a LBAR layer.  Additionally, the portion of the base layer outside of the space-charge region qualifies as the claimed second portion of the base layer having a higher bandgap than the first portion of the base layer even though the second portion of the base layer in fig. 24 outside of the space-charge region includes sections having the same bandgap energy as the first portion of the base layer in the space-charge region.  Likewise, fig. 29 and paragraph [00255] of the specification disclose the first portion of the base layer in the space-charge region as LBAR layer includes sections with the same bandgap energy as some sections of the second portion of the base layer outside of the space-charge region; however, the second portion of the base layer in fig. 29 also includes sections that have higher bandgap energy than the first portion LBAR layer.  Therefore, Examiner maintains the position that Kim discloses the limitation “a second portion of base layer having a higher bandgap than the first portion of the base layer” when the limitation is read in light of the specification and the accompanying figures.
With regard to the rejection of claims 2 and 5 with the accompanying interpretation of fig. 8 in the Office Action, the Applicants argued that it is unclear as how the annotated space-charge region extends to only a single quantum structure and the proposed modification of Kim on the annotations would render the device unfit for its intended purpose and transform the structure into an entirety different portion of the claim.  The argument is not persuasive because the annotation does not require any transformation of the device in fig. 8 of Kim and is consistent with originally filed disclosure when the limitation “a first portion of a base layer is at least partially positioned in the quasi-neutral region of the cell” of claim 2 and the limitation “the first portion of the base layer is positioned partially in the space-charge region of the base layer and partially in the quasi-neutral region of the base layer” of claim 5 are read in light of the specification.  Particularly, fig. 24 of the specification includes LBAR and Small-Lattice-Constant Strain-Compensation Region regions with alternating bandgap energies that are qualified as the claimed first portion wherein only three pairs of the LBAR and Small-Lattice-Constant Strain-Compensation Region regions are within the space-charge region while the remaining pair of the LBAR and Small-Lattice-Constant Strain-Compensation Region regions is the quasi-neutral region.  Likewise, the embodiment in fig. 29 of the application includes the same arbitrary designation of the space-charge region and the quasi-neutral region.  The Applicants did not provide any rationale as to why only three pairs are in the space-charge region while the remaining pair is in the quasi-neutral region; therefore, it is unclear as to why such arbitrary designation of the space-charge region and quasi-neutral region in the specification is not applicable to the disclosure of Kim as annotated in the rejection.   For the reasons above, Examiner maintains the position that the annotation of Kim’s fig. 8 in addressing the limitation of claims 2 and 5 is consistent with the originally filed disclosure when the limitations of claims 2 and 5 are read in light of the specification and the accompanying figures.
For the reasons above, Examiner maintains the position that claims 1-7 and 9 are anticipated by Kim.
The arguments regarding the rejection of claims 8 and 10-14 are not persuasive because the arguments regarding the rejection of claims 1-7 and 9 are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        07/08/2022